Citation Nr: 9915610	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  95-40 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to 
December 1970.  He died in November 1994.  The appellant is 
the veteran's widow.  

This appeal arises from an October 1995 rating decision of 
the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional ) Office (RO), which denied service connection for 
the cause of the veteran's death.  

The Board notes that during the pendency of the current 
appeal, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) rendered a decision 
specifically on the issue of entitlement to dependency and 
indemnity compensation benefits pursuant to 38 U.S.C.A. 
§ 1318 (West 1991).  In that decision, Wingo v. West, the 
Court determined that a surviving spouse may be entitled, 
pursuant to 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22, to 
receive dependency and indemnity compensation benefits as if 
the veteran's death were service connected by demonstrating 
that the deceased veteran would hypothetically have been 
entitled to receive 100 percent disability compensation based 
on his service-connected disability at the time of death and 
for a period of 10 consecutive years immediately prior to 
death, though he was for any reason (other than willful 
misconduct) not in receipt of that 100 percent compensation 
throughout that 10 year period.  Wingo v. West, 11 Vet. App. 
307 (1998).  Application of this precedent decision should be 
considered and it is referred to the RO for further 
consideration.  


REMAND

The appellant and her representative contend, in essence, 
that service connection is warranted for the cause of the 
veteran's death.  She claims that the veteran suffered from 
Hodgkin's lymphoma, which was known to have been caused by 
his exposure to Agent Orange.  The appellant maintains that 
the veteran's death was caused by diseases that were 
secondary to Hodgkin's lymphoma.  

A review of the record reveals that the veteran's service 
medical records are not associated with the claims folder.  
It appears that the veteran's claims folder contained service 
medical records in the past, as the rating action of 
June 1981 indicates that the veteran's service medical 
records, including entrance and separation examinations, were 
used in connection with other evidence to initially deny 
service connection for Hodgkin's disease and other claimed 
disorders.  It is, therefore, necessary to attempt to locate 
the veteran's service medical records.  

Based on the foregoing, additional development is necessary.  
This claim is remanded to the RO for the following:

1.  The RO should attempt to locate the 
veteran's service medical records, to 
include entrance and separation 
examinations, and any VA medical records 
from the 1970's and associate those 
records with the claims folder.  

2.  Thereafter, the RO should again 
evaluate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death, giving 
consideration to the veteran's service 
medical records, if located, and any 
other medical records obtained and 
associated with the claims folder.  

3.  If the benefit remains denied, then 
the appellant and her representative 
should be provided with a supplemental 
statement of the case, to include a 
detailed analysis of the reasons for the 
RO's determination, and afforded the 
appropriate period of time in which to 
respond.  Thereafter, in accordance with 
current appellate procedures, the claims 
file, to include all evidence received in 
connection with the requests herein, is 
to be returned to the Board for further 
appellate review.  

By its REMAND, the Board expresses no opinion, either 
favorable or unfavorable, as to the ultimate outcome 
warranted.  No action is required of the appellant until she 
receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


